Scott, Judge,
delivered the opinion of the court.
The defendant, if he was answerable under the indictment at all, was only answerable as a grocer, as there was no evidence whatever that he suffered the liquor sold to be drank *174at the place of sale. He had a license as a grocer, dated 1st November, 1855, which authorized him to deal as such for the space of one year. This license was issued under the act entitled “ An. act concerning merchants and grocers,” approved 23d February, 1853. (Sess. Acts, 1853, p. 111.) As the party had thus purchased the privilege from the State of dealing as a grocer for the period of twelve months, we will not presume that the legislature, by any subsequent act, intended to take away or affect this privilege. We must construe the act of 1855 as only applicable to licenses which were granted after it took effect, and not to those granted under the act of 1853, which continued for twelve months. The other judges concurring, the judgment will be reversed.